IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 8, 2009

                                       No. 07-10652                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee
v.

JAMES DARRELL WALKER

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:07-CV-006


Before WIENER, STEWART and CLEMENT, Circuit Judges.
PER CURIAM:*
       Petitioner James Darrell Walker (“Walker”) sought a Certificate of
Appealability (“COA”) to appeal the district court’s denial of his habeas corpus
petition pursuant to 28 U.S.C. § 2255. Walker contended that he received
ineffective assistance of counsel (“IAC”) because his attorney failed to file a
direct appeal on his behalf after he, Walker, asked the lawyer to do so. After
granting Walker a COA on the IAC claim, narrowly construed as the single
question whether Walker’s lawyer failed to file the appeal, we remanded the case

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 07-10652

to the district court for the limited purpose of conducting an evidentiary hearing
into whether Walker had in fact requested that his attorney file a direct appeal,
and we retained jurisdiction.
      The district court concluded on remand that (1) on the advice of his
counsel, Walker decided not to file a direct appeal,1 and (2) Walker signed a
document attesting to that fact. As this finding squarely forecloses Walker’s IAC
claim, his petition for habeas corpus is DENIED.




      1
        Walker pleaded guilty to drug charges, which plea agreement included a waiver of
appeal. Apparently, Walker’s attorney told him that attempting to appeal following such a
waiver would be very difficult and advised against it. Walker then agreed.

                                           2